ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 1/20/21 wherein claims 1 and 10-12 were amended and claims 2, 3, 8, 9, 13-19, 23, 24, 26-28, 30, 32-40, 42-44, 47-54, and 56 were canceled.
	Note(s):  Claims 1, 4-7, 10-12, 20-22, 25, 29, 31, 41, 45, 46, 55, and 57-63 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/21 has been entered.
 
RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 1/20/21 to the rejection of claims 1, 4-7, 10-12, 15, 20-22, 25, 29, 57, 59, and 61-63 made by the Examiner under 35 USC 103 and/or 112 and have been fully considered and deemed persuasive-in-part for the reasons set forth below.

Written Description Rejection
The 112 first paragraph (written description) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

112 Second Paragraph Rejections
I.	All outstanding 112 second paragraph rejections, except the following, are WITHDRAWN because Applicant amended the claims to overcome the rejections.
	II.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 10-12, 20-22, 25, 29, 57, 59, and 61-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 4-7, 10-12, 20-22, 25, 29, 57, 59, and 61-63:  Independent claim 1 is ambiguous because of the phrase ‘small molecule drug’.  In particular, the term "small" is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, it is unclear what limitations/conditions must be met in 
APPLICANT’S ASSERTIONS
	In summary, it is asserted that that the term ‘small molecule drug’ is understood in the field and used extensively.  As a result, it is Applicant’s position that the rejection should be withdrawing one would reasonably understand what species are encompassed by the phrase ‘small molecule drug’.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  Specifically, review of the disclosure does not set forth guidelines as to how Applicant is interpreting the phrase.  In addition, according to Merriam-Webster’s Dictionary, the term ‘small’ is defined as having comparatively little size or slight dimensions.  Thus, as a result, the phrase is a relative term and is indefinite.  It is unclear what guidelines Applicant is applying to the phrase so that it is clear which species are included and excluded from the phrase ‘small molecule drug’.  A relative term/phrase is dependent upon an individual reader’s interpretation.

112 Fourth Paragraph Rejection
	The 112 fourth paragraph rejection is WITHDRAWN because Applicant amended the claim to overcome the rejection.


103 Rejection
Note(s):  The 103 rejection was modified (a secondary reference was added) to address the amendment filed 1/20/21.  Specifically, the claim was amended to require ‘about 50 to about 500’ peptide motifs (SEQ ID No. 2) be present.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 20, 29, 61, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Philip (US Patent No. 9,132,178) in view of Frandsen et al (Chem. Soc. Rev., 2012, Vol. 41, pages 2696-2706).
	Philip discloses immunogens that are useful in the treatment and diagnosis of cancer (see entire document, especially, abstract; column 4, lines 48-67).  The immunogens comprise proteins or polypeptides whose amino acid sequences contain one or more epitopic oligopeptides having SEQ ID Nos. 1-86 (column 9, lines 39-49; columns 9-10, bridging paragraph; column 11, lines 16-25).  In particular, Philip disclose SEQ ID No. 4, DDVPERGLI (columns 29-30, Table 3) wherein for Applicant’s SEQ ID No. 2 Formula (VPX1X2G)n X1 is a negative amino acid (E, glutamic acid); X2 is a positive amino acid (R, arginine); and n = 1.  However, while for SEQ ID No. 4, DDVPERGLI (columns 29-30, Table 3), n =1, Philip discloses that one or more or a plurality of sequences may be present in a single conjugate (column 4, lines 59-65; column 9, lines 42-46; columns 9-10, bridging paragraph; column 10, lines 17-21; column 11, lines 13-25 and 42-43; column 13, lines 52-57; column 16, lines 43-49).  In the background of Phillip, it is set forth that it is advantageous to stimulate an immune response against peptides derived from one or more protein, as the chances of the tumor cell losing the expression of two or more proteins is the multiple of the chances of losing each of the individual proteins (column 4, lines 34-44).  
The immunogenic peptides may be directly linked to or linked through a linker/spacer to a ‘drug’ such as an (1) immunogenic carrier (e.g., serum albumin, a protein), tetanus toxoid, keyhole limpet hemocyanin, dextran, or recombinant virus particle; (2) an immunogenic peptide known to stimulate a T-helper cell type immune response; (3) a cytokine; (4) a targeting agent such as an antibody or antibody receptor ligand; (5) a stabilizing agent; and (6) a conjugate of a plurality of epitopes to a branched lysine core structure (e.g., multiple antigenic peptide’).  The spacers/linkers typically comprise relative small neutral molecules such as amino acids.  Multiple spacers/linkers may be present (column 11, lines 34-65).  The peptides may be naturally processed and bound to a Class I MHC molecule which are recognized by a tumor specific cytotoxic T-lymphocyte (column 12, lines 16-20; column 18, lines 31-42).  For therapeutic purposes, the immunogenic peptides may be used for tumor biopsies (column 18, lines 55-65).
	Philip discloses a conjugate comprising a polypeptide (VPERG) comprising SEQ ID No. 2, (VPX1X2G)n wherein X1 is a negative amino acid; X2 is a positive amino acid; and n = 1 and also disclose that one may have one or more, multiple, or a plurality of sequences present.  Thus, both Applicant and Philip disclose that multiple polypeptide sequences may be present in a single conjugate.  As a result, it would have been obvious to a skilled artisan to have multiple/plurality (VPERG) comprising Applicant’s SEQ ID No. 2, (VPX1X2G)n wherein X1 is a negative amino acid; X2 is a positive amino acid and n is greater than 1.  However, Philip fails to disclose that the repeating peptide unit should be ‘about 50 to about 500’.
Frandsen et al is directed to recombinant protein based polymers that are used for drug delivery.  The polymers are genetically engineered with exquisite control over monomer sequence and polymer length (see entire document, especially, abstract).  Frandsen et al disclose the challenges of drug delivery systems.  The goal of the delivery systems is to improve therapeutic outcome and overcome limitations of drugs (e.g., toxicity) when administered to a subject.  As a result, macromolecular carrier which may be chemically coupled to the drug of interest to increase the drug’s effective molecular quantity, reduce its clearance rate, and increase the drug’s circulation time (page 2696, left and right columns, bridging paragraph).  
While conventional polymers have been used in formulation to chemically interact with drug compounds (e.g., to improve drug solubility and stability), controlled release systems have also used polymer-drug interactions to affect drug concentration profiles (page 2697, left column, second complete paragraph).  Also, the need to improve materials utilized in delivering bioactive agents has resulted in the development of a wide range of systems and strategies.  The polymers cooperatively impart advantages to drugs which are not obtained from the drugs alone.  The polymers have the ability to effectively alter the solubilization of many potent, hard to deliver drugs, by changing the chain length, copolymerization, and block length, and crosslinking with both side groups and along the polymer backbone (page 2697, left column, third paragraph).
Frandsen et al disclose that rational design and new synthetic methods for macromolecules have the potential to yield material with precise chemical composition and specific and adjustable properties.  A key interest aspect of the recombinant protein is that they are produced by genetic engineering.  The recombinant protein based polymers consisting of repeating amino acid sequence motifs provide high molecular precision and precision correlation of structure-function relations used for drug delivery (page 2697, left and right columns, bridging paragraph).
Frandsen et al disclose that repeating engineered amino acid sequences have been in production since their first biosynthesis in 1986.  But more importantly, the document discloses some of the advantages of genetically engineered recombinant protein polymers.  Those advantages include (a) producing polymers with distinct and beneficial properties for use in drug delivery; (b) the polymers are biodegradable through natural pathways and have low to no inherent toxicity; (c) genetic engineering techniques allow precise and specific structural properties to be obtained to yield a polymer with the exact properties one desires (e.g., hydrophobicity, second structures, tissue interactions, distribution in desired location, drug conjugation, and drug interaction); (d) genetic engineering enables one to incorporate highly controlled substitution of individual components within the repeating subunits of the protein chain  (page 2697, right column, bridging paragraph).
Frandsen et al disclose that elastin is a major extracellular matrix protein that is present in almost all higher animas, blood vessels, cartilage, ligaments, skin, and lungs.  Elastins are composed of hydrophobic residues such as valine and alanine which are present in high concentrations in the repetitive sequences.  Also, it is disclosed that the presence of proline helps impart a coiled structure to elastin strands (page 2698, left column, second complete paragraph).  
In Table 2, page 2700 (see excerpt below), it is disclosed that one may have a repeating motif (see line 12) wherein ‘n’ has no limit on it for the number of times the repeating motif is duplicated.  In addition, Table 2, line 15, discloses a diblock elastin-like polymer wherein there are two different repeating peptide motifs in a single polypeptide.  Each repeating peptide motif is replicated at least 60 times in the polymer (polypeptide). 
Frandsen et al, page 2700, Table 2, lines 1-16

    PNG
    media_image1.png
    446
    1002
    media_image1.png
    Greyscale


	Frandsen et al disclose that drug delivery systems based on linear elastin like polymers is a result basic elastin like peptide structures combined with peptide segments having additional functions to carry a drug payload.  The chimeric elastic like peptides may carry multivalent cellular targeting peptides (see Table 2, page 2700).  The multivalency increases cellular internalization rates of macromolecular drug conjugates by increasing the avidity of cell targeting and internalization ligands.  Also, proteins at the termini of the elastin link peptide corona strands may bind to cell membrane proteins in a multivalent manner which increase the leakage of blood, lymph, or other fluid from a blood vessel/tub to the surrounding tissue (page 2701, left column, first complete paragraph). 
	Frandsen et al disclose that repeating a sequence block/motif defines the general behavior of the recombinant elastin like polymer, but the number of repeating units and the combination of elastin block types dictate specific transition behaviors and temperatures.  In addition, it is disclosed that much of the work with elastin like protein polymers shows length dependent transition temperatures in drug delivery systems.  Also, Frandsen et al discloses that phase transitions occur with inverse dependence on molecular weight in recombinantly produced protein polymers (page 2701, right column, first complete paragraph).
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the invention is distinguished over the cited prior art because the claim was amended to read that ‘n is about 50 to about 500’.  In particular, it is asserted that while Philip discloses a polypeptide that may have a plurality of peptide sequences in a single polypeptide conjugate, the document lacks any specificity of a sequence with more than 4 repeating peptide motifs.  Also, it is asserted that Philip’s polypeptide has (DDVPERGLI)4 and could not be altered to (VPX1X2G)4 which is claimed by Applicant.
EXAMINER’S RESPONSE
	All of Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  In the background of Phillip, it is disclosed that multiple copies of the peptide may be present in the conjugate.  Specifically, Phillip discloses that one or more sequences (one or more, multiples, or a plurality) present in a single conjugate (column 4, lines 59-65; column 9, lines 42-46; columns 9-10, bridging paragraph; column 10, lines 17-24; column 11, lines 13-25 and 34-43; column 13, lines 52-57; column 16, lines 43-49, excerpts disclosed below).  
Philip, column 4, lines 59-65

    PNG
    media_image2.png
    160
    511
    media_image2.png
    Greyscale

Phillip, column 9, lines 42-46

    PNG
    media_image3.png
    117
    500
    media_image3.png
    Greyscale

Phillip, columns 9-10, bridging paragraph

    PNG
    media_image4.png
    209
    506
    media_image4.png
    Greyscale

Phillip, column 10, lines 17-24

    PNG
    media_image5.png
    181
    501
    media_image5.png
    Greyscale



Phillip, column 11, lines 13-25

    PNG
    media_image6.png
    297
    504
    media_image6.png
    Greyscale

Phillip, column 11, lines 34-43

    PNG
    media_image7.png
    272
    505
    media_image7.png
    Greyscale

Phillip, column 13, lines 52-57

    PNG
    media_image8.png
    137
    503
    media_image8.png
    Greyscale

Phillip, column 16, lines 43-49

    PNG
    media_image9.png
    158
    500
    media_image9.png
    Greyscale


	According to Merriam-Webster’s Dictionary, the term ‘plurality’ is defined as a large number/quantity or the state of being numerous.  Furthermore, as set forth in Frandsen et al and detailed above, it is well known in the art that (1) genetically engineered polymers have superb control over monomer sequence and polymer length that provide opportunities for them to be effective drug delivery conjugates; and (2) repeating motifs result in beneficial properties for use in drug delivery.  Also, Frandsen et al disclose (3) that a peptide motif comprising a hydrophobic residue such as valine and proline present in high concentrations to impart coiling properties results in a coiled elastin structure.  Thus, a skilled artisan would recognized that the polypeptide would have a large number (a plurality) of repeating peptide motifs present.  Still, (4) Frandsen et al disclose polypeptides wherein (a) in one conjugate, the variable ‘n’ which is the repeating peptide motif has no limit on it and (b) in a second conjugate, there are two repeating peptide motifs of which both repeat more than 50 times.  Hence, the skilled artisan would recognize that having a polypeptide conjugate with more than 50 repeating peptide motifs therein is within the skilled of one of ordinary skill in the art.
	Frandsen et al disclose a polypeptide conjugate having a repeating block defines the general behavior of recombinant elastin-like polymers and the number of repeating units and combination of elastin blocks (amino acid sequence) dictate the specific transition behaviors and temperatures that the conjugate undergoes.  The document discloses that it is well known from much work in the art with elastin-like polymers (polypeptides) show length dependent transition temperatures.  Phase transitions occur with inverse dependence on molecular weight in recombinantly produced protein polymers.  As disclosed above, there are many advantages (as disclosed above) of the transitions in drug loading a delivery.  Hence, the skilled artisan would be motivated to optimize the number of repeating peptide motifs (a critical parameter) for a desired polypeptide conjugate depending upon the purpose for which the polypeptide conjugate will be used and properties desired for that particular conjugate.  Furthermore, according MPEP 2144.05, it is set forth that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range for a particular parameter by routine experimentation.  Thus, since the cited prior art renders obvious the particular repeating peptide motif being claimed and discloses that the number of repeating peptide motifs in a polypeptide conjugate is a critical parameter, it would have been obvious to a skilled to generate a conjugate comprising a repeating motif having comprising SEQ ID No. 2 conjugated to a drug molecule as set forth in independent claim 1.
	In regards to Applicant’s assertion that Philip’s polypeptide has (DDVPERGLI)4 and could not be altered to (VPX1X2G)4, Applicant is respectfully reminded that independent claim 1 does not exclude other amino acid residues from being present in the repeating motif.  The claim uses ‘comprising’ language and so long as Applicant’s (VPX1X2G)n motif is present, the claim limitation is met.
	For the reasons set forth above, the 103 rejection is still deemed proper.

WITHDRAWN CLAIMS
Claims 31, 41, 45, 46, 55, 58, and 60 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

COMMENTS/NOTES
It should be noted that claims 1, 4-7, 10-12, 20-22, 25, 29, 57, 59, and 61-63 were only examined to the extent that they read on the elected species.  Applicant elected the species wherein the polypeptide is (VPX1X2G)n wherein X1 is lysine (K); X2 is glutamic acid (E); and n = 1 or greater; the linker is (G4S)3; and the drug is Tn3.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        May 7, 2021